

May 28, 2008
 
 
 

 
REGISTRATION RIGHTS AGREEMENT
 
dated as of May 28, 2008
 
between
 
SHENGDATECH, INC.
 
and
 
OPPENHEIMER & CO. INC.

 
as representative of the Initial Purchasers
 

--------------------------------------------------------------------------------


 
REGISTRATION RIGHTS AGREEMENT (“Agreement”) dated as of May 28, 2008 between
ShengdaTech, Inc., a Nevada corporation (the “Company”), and Oppenheimer & Co.
Inc., as representative of the several initial purchasers listed on Schedule I
(the “Initial Purchasers”) to the Purchase Agreement dated as of May 22, 2008
(the “Purchase Agreement”) with the Company. In order to induce the Initial
Purchasers to enter into the Purchase Agreement, the Company has agreed to
provide the registration rights set forth in this Agreement. The execution of
this Agreement is a condition to the closing under the Purchase Agreement.
 
The Company agrees with the Initial Purchasers, (i) for their benefit as Initial
Purchasers and (ii) for the benefit of the beneficial owners (including the
Initial Purchasers) from time to time of the Securities (as defined herein) and
the beneficial owners from time to time of the Underlying Securities (as defined
herein) issued upon conversion of the Securities (each of the foregoing a
“Holder” and together the “Holders”), as follows:
 
Section 1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:
 
“Additional Filing Deadline” has the meaning set forth in Section 2(f)(iv)
hereof.
 
“Additional Interest Amount” has the meaning set forth in Section 2(f) hereof.
 
“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.
 
“Amendment Effectiveness Deadline” has the meaning set forth in Section 2(e)
hereof.
 
“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
by law or executive order to close.
 
“Conversion Price” has the meaning assigned such term in the Indenture.
 
“Deferral Notice” has the meaning set forth in Section 3(h) hereof.
 
“Deferral Period” has the meaning set forth in Section 3(h) hereof.
 
“Effectiveness Deadline” has the meaning set forth in Section 2(a) hereof.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
2

--------------------------------------------------------------------------------


 
“Effectiveness Period” means the period commencing on the first date that a
Shelf Registration Statement is declared effective under the Securities Act
hereof and ending on the date that all Securities and the Underlying Securities
have ceased to be Registrable Securities.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Free Writing Prospectus” has the meaning set forth in Rule 405.
 
“Holder” has the meaning set forth in the second paragraph of this Agreement.
 
“Indenture” means the Indenture dated as of the date hereof between the Company
and The Bank of New York, as trustee, pursuant to which the Securities are being
issued.
 
“Initial Purchasers” means the Initial Purchasers named in Schedule I to the
Purchase Agreement.
 
“Interest Payment Date” means each June 1 and December 1 of each year.
 
“Issue Date” means the latest date of original issuance of the Securities.
 
“Issuer Free Writing Prospectus” has the meaning set forth in Rule 433.
 
“Material Event” has the meaning set forth in Section 3(h) hereof.
 
“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum of the Company dated as of May 22, 2008 relating to the Securities.
 
“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date; provided not all of such
Holder’s Registrable Securities that have been registered for resale pursuant to
a Notice and Questionnaire have been sold in accordance with a Shelf
Registration Statement.
 
“Prospectus” means a prospectus relating to a Shelf Registration Statement, as
amended or supplemented, and all materials incorporated by reference in such
Prospectus.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
3

--------------------------------------------------------------------------------


 
“Purchase Agreement” has the meaning set forth in the preamble hereof.
 
“Record Date” means each May 15 and November 15 of each year.
 
“Record Holder” means with respect to any Interest Payment Date relating to any
Securities as to which any Additional Interest Amount has accrued, the
registered holder of such Security at the close of business on the Record Date
immediately preceding the Interest Payment Date.
 
“Registrable Securities” means the Securities until such Securities have been
converted into or exchanged for the Underlying Security, and at all times
subsequent to any such conversion or exchange, the Underlying Security and any
securities into or for which such Underlying Security has been converted or
exchanged, and any security issued with respect thereto upon any shares
dividend, split or similar event until, in the case of any such security, (A)
the earliest of (i) one year from the latest date of original issuance of the
Securities, (ii) the date of its effective registration under the Securities Act
and resale in accordance with a Shelf Registration Statement, (iii) the date on
which all such securities held by non-affiliates are eligible to be sold to the
public pursuant to Rule 144 under the Securities Act, (iv) the date on which
such securities cease to be outstanding, and (B) as a result of the event or
circumstance described in any of the foregoing clauses (i) through (iv), the
legend with respect to transfer restrictions required under the Indenture is
removed or removable in accordance with the terms of the Indenture or such
legend, as the case may be.
 
“Registration Default” has the meaning set forth in Section 2(f) hereof.
 
“Registration Default Period” has the meaning set forth in Section 2(f) hereof.
 
“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
 
“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
 
“Rule 405” means Rule 405 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
 
“Rule 424” means Rule 424 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
4

--------------------------------------------------------------------------------


 
“Rule 433” means Rule 433 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities” means the 6.0% Convertible Senior Notes due 2018 of the Company to
be purchased pursuant to the Purchase Agreement, including any Securities
purchased by the Initial Purchasers upon exercise of their options to purchase
additional Securities.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.
 
“Shares” means the shares of common stock of the Company, US$0.00001 par value
per share, and any other shares of the Company as may constitute “Shares” for
purposes of the Indenture.
 
“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof,
including amendments to such registration statement, all exhibits to such
registration statement and all materials incorporated by reference in such
registration statement.
 
“Special Counsel” means Cadwalader Wickersham & Taft LLP or one such other
successor counsel as shall be specified by the Holders of a majority of the
Registrable Securities, but which may, with the written consent of the Initial
Purchasers (which shall not be unreasonably withheld), be another nationally
recognized law firm experienced in securities law matters designated by the
Company. For purposes of determining Holders of a majority of the Registrable
Securities in this definition, Holders of Securities shall be deemed to be the
Holders of the number of shares of Underlying Securities into which such
Securities are or would be convertible as of the date the consent is requested.
 
“Trustee” means The Bank of New York, the Trustee under the Indenture.
 
“Underlying Security” means the Shares into which the Securities are convertible
or issued upon any such conversion.
 
Section 2. Shelf Registration. (a) (i) The Company shall prepare and file or
cause to be prepared and filed with the SEC, as soon as practicable after the
Issue Date, a registration statement for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act registering the
resale from time to time by Holders of the Registrable Securities (a “Shelf
Registration Statement”). The Shelf Registration Statement shall be on Form F-3
or another appropriate form permitting registration of the Registrable
Securities for resale by the Holders in accordance with the methods of
distribution elected by the Holders and set forth in the Shelf Registration
Statement. Each Shelf Registration Statement that is filed on Form F-3 shall be
designated by the Company as an Automatic Shelf Registration Statement if the
Company is then eligible to file an Automatic Shelf Registration Statement on
Form F-3 for the purposes contemplated by this Agreement. If the Company is
eligible pursuant to Rule 430B(b) to omit from the related Prospectus the
identities of selling securityholders and the amounts of securities to be
registered on their behalf, the Company shall prepare and file each Shelf
Registration Statement in a manner as to permit such omission and to allow for
the subsequent filing of such information in a Prospectus pursuant to Rule
424(b) in the manner contemplated by Rule 430B(d). The Company shall use
reasonable best efforts to cause a Shelf Registration Statement to be declared
effective under the Securities Act as promptly as is practicable but in any
event by the date (the “Effectiveness Deadline”) that is the 185th day after the
Issue Date, and to keep a Shelf Registration Statement continuously effective
under the Securities Act until the expiration of the Effectiveness Period
(except to the extent permitted under Section 3(h)). Each Holder that became a
Notice Holder on or prior to the date ten Business Days prior to the date the
initial Shelf Registration Statement is declared effective shall be named as a
selling securityholder in the initial Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver the
Prospectus to purchasers of Registrable Securities in accordance with applicable
law, assuming the accuracy of the information in such Holder’s Notice and
Questionnaire; and (ii) notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to file, have declared effective or
maintain an effective Shelf Registration Statement as set forth in the preceding
clause (a)(i) to the extent and during the periods that the Securities and any
Underlying Securities are eligible to be sold by a person who is not an
affiliate of the Company pursuant to Rule 144 (or any other similar provision
then in force (other than Rule 144A)) under the Securities Act without any
volume or manner of sale restrictions thereunder after six months following the
Issue Date; provided, however, that the Company shall be obligated to file, have
declared effective or maintain an effective Shelf Registration Statement as set
forth in clause (a)(i) to the extent and during the periods that the Securities
and any Underlying Securities are not so eligible to be sold by a person who is
not an affiliate of the Company pursuant to Rule 144 (or any other similar
provision then in force (other than Rule 144A)) under the Securities Act without
any volume or manner of sale restrictions thereunder after six months following
the Issue Date; provided further that the Company shall notify the Holders by
issuing a press release (which will also be delivered to the Trustee) if a
person who is not an affiliate of the Company may not so sell the Securities or
Underlying Securities pursuant to Rule 144 (or any other similar provision then
in force (other than Rule 144A)) under the Securities Act without any volume or
manner of sale restrictions thereunder.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
5

--------------------------------------------------------------------------------


 
(b)  If a Shelf Registration Statement covering resales of the Registrable
Securities ceases to be effective for any reason at any time during the
Effectiveness Period (other than because all securities registered thereunder
shall have been resold pursuant thereto or shall have otherwise ceased to be
Registrable Securities), in each case except to the extent permitted under
Section 3(h), the Company shall use reasonable best efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof, and in any event
shall within 40 days of such cessation of effectiveness amend the Shelf
Registration Statement in a manner reasonably expected to obtain the withdrawal
of the order suspending the effectiveness thereof, or file an additional Shelf
Registration Statement so that all Registrable Securities outstanding as of the
date of such filing are covered by a Shelf Registration Statement. If a new
Shelf Registration Statement is filed, the Company shall use reasonable best
efforts to cause the new Shelf Registration Statement to become effective as
promptly as is practicable after such filing and to keep the new Shelf
Registration Statement continuously effective until the end of the Effectiveness
Period (except to the extent permitted under Section 3(h)).
 
(c)  Subject to Section 2(e)(i), the Company shall amend and supplement the
Prospectus and amend the Shelf Registration Statement if such Prospectus and
Shelf Registration Statement has been filed and if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or file a new Shelf Registration
Statement, if required by the Securities Act, or any other documents necessary
to name a Notice Holder as a selling securityholder pursuant to Section 2(e)
below.
 
(d)  The Company agrees that, unless it obtains the prior consent of the Holders
of a majority of the Registrable Securities that are registered under the Shelf
Registration Statement at such time or the consent of the managing underwriters
in connection with any underwritten offering of Registrable Securities, and each
Holder agrees that, unless it obtains the prior written consent of the Company
and any such underwriters, it will not make any offer relating to the Securities
that would constitute an Issuer Free Writing Prospectus, or that would otherwise
constitute a Free Writing Prospectus required to be filed with the SEC. The
Company represents that any Issuer Free Writing Prospectus prepared by it or
authorized by it in writing for use by such Holder will not include any
information that conflicts with the information contained in the Shelf
Registration Statement or the Prospectus and, any such Issuer Free Writing
Prospectus, when taken together with the information in the Shelf Registration
Statement and the Prospectus, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Notwithstanding the foregoing, neither the Holders nor the
managing underwriters shall use such Free Writing Prospectus without the prior
written consent of the Company.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
6

--------------------------------------------------------------------------------


 
(e)  Each Holder may sell Registrable Securities pursuant to a Shelf
Registration Statement and related Prospectus only in accordance with this
Section 2(e) and Section 3(f). Each Holder wishing to sell Registrable
Securities pursuant to a Shelf Registration Statement and related Prospectus
shall deliver a Notice and Questionnaire to the Company at least 10 Business
Days prior to any intended distribution of Registrable Securities under the
Shelf Registration Statement. From and after the date the initial Shelf
Registration Statement is declared effective, the Company shall, as promptly as
practicable after the date a fully completed Notice and Questionnaire is
delivered, and in any event upon the later of (x) 5 Business Days after such
date or (y) 5 Business Days after the expiration of any Deferral Period in
effect when the fully completed Notice and Questionnaire is delivered or put
into effect:
 
(i)  if required by applicable law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file a new Shelf Registration
Statement or any other required document so that the Holder delivering such
fully completed Notice and Questionnaire is named as a selling securityholder in
a Shelf Registration Statement and the related Prospectus in such a manner as to
permit such Holder to deliver such Prospectus to purchasers of the Registrable
Securities in accordance with applicable law; provided that if a post-effective
amendment or a new Shelf Registration Statement is required by the rules and
regulations of the SEC in order to permit resales by such Notice Holder, the
Company shall not be required to file more than one (1) post-effective amendment
or new Shelf Registration Statement for such purpose in any 60 day period;
provided further that in no event shall the Company be obligated to file more
than one such supplement in any 60 day period; and, if the Company shall file a
post-effective amendment to a Shelf Registration Statement or shall file a new
Shelf Registration Statement, the Company shall use reasonable best efforts to
cause such post-effective amendment or new Shelf Registration Statement to be
declared effective under the Securities Act as promptly as is practicable, but
in any event by the date (the “Amendment Effectiveness Deadline”) that is 45
days after the date such post-effective amendment or new Shelf Registration
Statement is required by this clause to be filed with the SEC;
 
(ii)  provide such Holder, upon request, with a reasonable number of copies of
any documents filed pursuant to Section 2(e)(i); and
 
(iii)  notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any new Shelf Registration Statement or
post-effective amendment filed pursuant to Section 2(e)(i);
 
ShengdaTech, Inc.
Registration Rights Agreement
 
7

--------------------------------------------------------------------------------


 
provided that if such Notice and Questionnaire is delivered during a Deferral
Period, or a Deferral Period is put into effect within ten Business Days after
the date such Holder became a Notice Holder, the Company shall so inform the
Holder delivering such Notice and Questionnaire and shall, subject to the
limitations of this Section 2(e) take the actions set forth in clauses (i), (ii)
and (iii) above upon expiration of the Deferral Period in accordance with
Section 3(h). Notwithstanding anything contained herein to the contrary, (i) the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Shelf Registration Statement or
related Prospectus and (ii) the Amendment Effectiveness Deadline shall be
extended by up to 15 Business Days from the expiration of a Deferral Period.
 
(f)  The parties hereto agree that the Holders of Registrable Securities will
suffer damages, and that it would not be feasible to ascertain the extent of
such damages with precision, if:
 
(i)  a Shelf Registration Statement has not been declared effective under the
Securities Act on or prior to the Effectiveness Deadline;
 
(ii)  the Company has failed to perform its obligations set forth in Section
2(e)(i) within the time period required therein (taking into account the last
sentence of Section 2(e));
 
(iii)  a new Shelf Registration Statement or a post-effective amendment to a
Shelf Registration Statement filed pursuant to Section 2(e)(i) has not become
effective under the Securities Act on or prior to the Amendment Effectiveness
Deadline (taking into account the last sentence of Section 2(e));
 
(iv)  a supplement to a Prospectus is required to be filed with the SEC pursuant
to Section 2(e)(i) and fails to be filed with the SEC within the prescribed
period and in the manner set forth in Section 2(e) above (a date such filing is
required to be made, an “Additional Filing Deadline”); or
 
(v)  the aggregate duration of Deferral Periods in any period exceeds the number
of days permitted in respect of such period pursuant to Section 3(h) hereof.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
8

--------------------------------------------------------------------------------


 
Each event described in any of the foregoing clauses (i) through (v) is
individually referred to herein as a “Registration Default.” For purposes of
this Agreement, each Registration Default set forth above shall begin and end on
the dates set forth in the table set forth below:
 
Type of Registration Default by Clause
 
Beginning Date
 
Ending Date
         
(i)
 
 
Effectiveness Deadline
 
 
the date a Shelf Registration Statement becomes effective under the Securities
Act
         
(ii)
 
the date by which the Company is required to perform its obligations under
Section 2(e)(i) (taking into account the last sentence of Section 2(e))
 
the date the Company performs its obligations set forth in Section 2(e)(i)
         
(iii)
 
 
the Amendment Effectiveness Deadline (taking into account the last sentence of
Section 2(e))
 
the date the applicable post-effective amendment to a Shelf Registration
Statement or a new Shelf Registration Statement becomes effective under the
Securities Act
         
(iv)
 
 
the Additional Filing Deadline
 
the date the applicable supplement to a Prospectus is filed with the SEC in the
manner set forth in Section 2(e)
         
(v)
 
 
the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 3(h)
 
termination of the Deferral Period that caused the limit on the aggregate
duration of Deferral Periods to be exceeded
 



For purposes of this Agreement, Registration Defaults shall begin on the dates
set forth in the table above and shall continue until the ending dates set forth
in the table above.
 
Subject to Section 2(a)(ii), commencing on (and including) any date that a
Registration Default has begun and ending on (but excluding) the next date on
which there are no Registration Defaults that have occurred and are continuing
(a “Registration Default Period”), the Company shall pay to Record Holders of
Registrable Securities in respect of each day in the Registration Default
Period, additional interest in respect of any Security, at a rate per annum
equal to 0.25% of the aggregate principal amount of such Security for the first
90 days of such Registration Default and a rate per annum equal to 0.50% of the
aggregate principal amount of such Security thereafter (the “Additional Interest
Amount”); provided that in the case of a Registration Default Period that is in
effect solely as a result of a Registration Default of the type described in
clause (ii), (iii) or (iv) of the preceding paragraph, such Additional Interest
Amount shall be paid only to the Holders (as set forth in the succeeding
paragraph) that have delivered Notices and Questionnaires that caused the
Company to incur the obligations set forth in Section 2(e) the non-performance
of which is the basis of such Registration Default. Notwithstanding the
foregoing, no Additional Interest Amount shall accrue as to any Registrable
Security from and after the earlier of (x) the date such security is no longer a
Registrable Security (y) the date, and to the extent, a Security is converted in
accordance with the Indenture and (z) expiration of the Effectiveness Period.
The rate of accrual of the Additional Interest Amount with respect to any period
shall not exceed the rate provided for in this paragraph notwithstanding the
occurrence of multiple concurrent Registration Defaults. All installments of
additional interest shall be paid by wire transfer of immediately available
funds to the account specified by the Notice Holder or, if no such account is
specified, by mailing a check to such Notice Holder’s address shown in the
register of the registrar for the Notes or, with respect to any Notes that have
been converted, such Notice Holder’s mailing address as shown on its Notice and
Questionnaire.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
9

--------------------------------------------------------------------------------


 
The Additional Interest Amount shall accrue from the first day of the applicable
Registration Default Period, and shall be payable on each Interest Payment Date
during the Registration Default Period (and on the Interest Payment Date next
succeeding the end of the Registration Default Period if the Registration
Default Period does not end on a Interest Payment Date) to the Record Holders of
the Registrable Securities entitled thereto; provided that any Additional
Interest Amount accrued with respect to any Security or portion thereof redeemed
by the Company on a redemption date, purchased by the Company on a repurchase
date or converted into Underlying Securities on a conversion date prior to the
Interest Payment Date, shall, in any such event, be paid instead to the Holder
who submitted such Security or portion thereof for redemption, purchase or
conversion on the applicable redemption date, repurchase date or conversion
date, as the case may be, on such date (or promptly following the conversion
date, in the case of conversion), unless the redemption date or the repurchase
date, as the case may be, falls after the Record Date immediately preceding the
Interest Payment Date and on or prior to the corresponding Interest Payment
Date; and provided further, that, in the case of a Registration Default of the
type described in clause (ii), (iii) or (iv) of the first paragraph of this
Section 2(f) such Additional Interest Amount shall be paid only to the Holders
entitled thereto by check mailed to the address set forth in the Notice and
Questionnaire delivered by such Holder. The Trustee shall be entitled, on behalf
of registered holders of Securities, to seek any available remedy for the
enforcement of this Agreement, including for the payment of such Additional
Interest Amount. Notwithstanding the foregoing, the parties agree that the sole
damages payable for a violation of the terms of this Agreement with respect to
which additional interest is expressly provided shall be such Additional
Interest Amount. Nothing shall preclude any Holder from pursuing or obtaining
specific performance or other equitable relief with respect to this Agreement.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
10

--------------------------------------------------------------------------------


 
All of the Company’s obligations set forth in this Section 2(f) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(l)). If a
Registrable Security ceases to be outstanding during a Registration Default
Period for which an Additional Interest Amount would be payable with respect to
such Registrable Security, then the Additional Interest Amount payable hereunder
with respect to such Registrable Security shall be prorated on the basis of the
number of full days such Registrable Security is outstanding during such
Registration Default Period.
 
The parties hereto agree that the additional interest provided for in this
Section 2(f) constitutes a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of a
Shelf Registration Statement to be declared effective or available for effecting
resales of Registrable Securities in accordance with the provisions hereof.
 
Section 3. Registration Procedures. Subject to Section 2(a)(ii), in connection
with the registration obligations of the Company under Section 2 hereof, the
Company shall:
 
(a)  Before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the SEC, furnish to the Initial
Purchasers and the Special Counsel of such offering, if any, copies of all such
documents proposed to be filed at least three Business Days prior to the filing
of such Shelf Registration Statement or amendment thereto or Prospectus or
supplement thereto.
 
(b)  Subject to Section 3(h), prepare and file with the SEC such amendments and
post-effective amendments to each Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement continuously effective
during the Effectiveness Period; cause the related Prospectus to be supplemented
by any required prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use its reasonable best efforts to comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such Shelf Registration Statement
during the Effectiveness Period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Shelf Registration
Statement as so amended or such Prospectus as so supplemented.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
11

--------------------------------------------------------------------------------


 
(c)  As promptly as practicable give notice to the Notice Holders, the Initial
Purchasers and the Special Counsel, (i) when any Prospectus, prospectus
supplement, Shelf Registration Statement or post-effective amendment to a Shelf
Registration Statement has been filed with the SEC and, with respect to a Shelf
Registration Statement or any post-effective amendment, when the same has been
declared effective, (ii) of any request, following the effectiveness of the
initial Shelf Registration Statement under the Securities Act, by the SEC or any
other federal or state governmental authority for amendments or supplements to
any Shelf Registration Statement or related Prospectus or for additional
information, (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Shelf Registration Statement or, to the Company’s knowledge, the initiation or
threatening of any proceedings for that purpose, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or, to the Company’s knowledge, the initiation or threatening
of any proceeding for such purpose, (v) after the effective date of any Shelf
Registration Statement filed with the SEC pursuant to this Agreement, of the
occurrence of, but not the nature of or details concerning, a Material Event and
(vi) of the determination by the Company that a post-effective amendment to a
Shelf Registration Statement will be filed with the SEC, which notice may, at
the discretion of the Company (or as required pursuant to Section 3(h)) state
that it constitutes a Deferral Notice, in which event the provisions of Section
3(h) shall apply.
 
(d)  Use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Shelf Registration Statement or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case at the earliest possible moment, and provide
immediate notice to each Notice Holder and the Initial Purchasers of the
withdrawal of any such order.
 
(e)  As promptly as practicable, furnish to each Notice Holder, the Special
Counsel and the Initial Purchasers, upon request and without charge, at least
one conformed copy of each Shelf Registration Statement and any amendment
thereto, but excluding exhibits and all documents incorporated or deemed to be
incorporated therein by reference (unless requested in writing to the Company by
such Notice Holder, Special Counsel or the Initial Purchasers).
 
ShengdaTech, Inc.
Registration Rights Agreement
 
12

--------------------------------------------------------------------------------


 
(f)  During the Effectiveness Period, deliver to each Notice Holder, the Special
Counsel, if any, and the Initial Purchasers, in connection with any sale of
Registrable Securities pursuant to a Shelf Registration Statement, without
charge, as many copies of the Prospectus relating to such Registrable Securities
(including each preliminary prospectus) and any amendment or supplement thereto
as such Notice Holder may reasonably request; and the Company hereby consents
(except during such periods that a Deferral Notice is outstanding and has not
been revoked) to the use of such Prospectus or each amendment or supplement
thereto by each Notice Holder in connection with any offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto in the manner set forth therein.
 
(g)  Prior to any public offering of the Registrable Securities pursuant to a
Shelf Registration Statement, use reasonable best efforts to register or qualify
or cooperate with the Notice Holders and the Special Counsel in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or, if required, Blue Sky laws of such jurisdictions within the
United States as any Notice Holder reasonably requests in writing (which request
may be included in the Notice and Questionnaire); prior to any public offering
of the Registrable Securities pursuant to a Shelf Registration Statement, use
reasonable best efforts to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period in connection
with such Notice Holder’s offer and sale of Registrable Securities pursuant to
such registration or qualification (or exemption therefrom) and do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of such Registrable Securities in the manner set forth in
the Shelf Registration Statement and the related Prospectus; provided that the
Company will not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Agreement or (ii) take any action that would
subject it to general service of process in suits or to taxation in any such
jurisdiction where it is not then so subject.
 
(h)  Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of a Shelf Registration Statement or the initiation of proceedings
with respect to a Shelf Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact (a
“Material Event”) as a result of which a Shelf Registration Statement shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, or any Prospectus shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any pending corporate development that, in the reasonable discretion of the
Company, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus:
 
ShengdaTech, Inc.
Registration Rights Agreement
 
13

--------------------------------------------------------------------------------


 
(i)  in the case of clause (B) above, subject to the immediately succeeding
sentence, as promptly as practicable prepare and file, if necessary pursuant to
applicable law, a post-effective amendment to such Shelf Registration Statement
or a supplement to the related Prospectus or any document incorporated therein
by reference or file any other required document that would be incorporated by
reference into such Shelf Registration Statement and Prospectus so that such
Shelf Registration Statement does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that such
Prospectus does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder (it being understood that the
Company may rely on information with respect to a Notice Holder furnished in
writing by or on behalf of such Notice Holder to the Company for use in such
Prospectus), and, in the case of a post-effective amendment to a Shelf
Registration Statement, subject to the immediately succeeding sentence, use
reasonable best efforts to cause it to be declared effective as promptly as is
practicable, and 
 
(ii)  give notice to the Notice Holders, and the Special Counsel, if any, that
the availability of a Shelf Registration Statement is suspended (a “Deferral
Notice”).
 
The Company will use reasonable best efforts to ensure that the use of the
Prospectus may be resumed (x) in the case of clause (A) above, as promptly as is
practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Company, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Company or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter and (z)
in the case of clause (C) above, as soon as in the reasonable discretion of the
Company, such suspension is no longer appropriate. The Company shall be entitled
to exercise its right under this Section 3(h) to suspend the availability of a
Shelf Registration Statement or any Prospectus, and any such period during which
the availability of the Shelf Registration Statement and any Prospectus is
suspended (the “Deferral Period”) shall, without incurring any obligation to pay
additional interest pursuant to Section 2(f), not exceed 45 days in any 90-day
period (or 60 days in any 90-day period in the event of a Material Event
pursuant to which the Company has delivered a second notice as required below)
or 90 days in any 12 month period; provided that in the case of a Material Event
relating to an acquisition or a probable acquisition or financing,
recapitalization, business combination or other similar transaction, the Company
may, without incurring any obligation to pay additional interest pursuant to
Section 2(f), deliver to Notice Holders a second notice to the effect set forth
above, which shall have the effect of extending the Deferral Period by up to an
additional 30 days, or such shorter period of time as is specified in such
second notice.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
14

--------------------------------------------------------------------------------


 
(i)  If requested in writing in connection with a disposition of Registrable
Securities pursuant to a Shelf Registration Statement, make reasonably available
for inspection during normal business hours by a representative for the Notice
Holders of such Registrable Securities, any broker-dealers, attorneys and
accountants retained by such Notice Holders, and any attorneys or other agents
retained by a broker-dealer engaged by such Notice Holders, all relevant
financial and other records and pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the appropriate officers, directors
and employees of the Company and its subsidiaries to make reasonably available
for inspection during normal business hours on reasonable notice all relevant
information reasonably requested by such representative for the Notice Holders,
or any such broker-dealers, attorneys or accountants in connection with such
disposition, in each case as is customary for similar “due diligence”
examinations; provided that such persons shall first agree in writing with the
Company that any non-public information shall be used solely for the purposes of
satisfying “due diligence” obligations under the Securities Act and exercising
rights under this Agreement and shall be kept confidential by such persons,
unless (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities, (ii)
disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Shelf Registration Statement or the use of any prospectus referred to in
this Agreement), (iii) such information becomes generally available to the
public other than as a result of a disclosure or failure to safeguard by any
such person or (iv) such information becomes available to any such person from a
source other than the Company and such source is not bound by a confidentiality
agreement; provided further that the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Notice Holders and the other parties entitled thereto by the Special
Counsel. Any person legally compelled to disclose any such confidential
information made available for inspection shall provide the Company with prompt
prior written notice of such requirement so that the Company may seek a
protective order or other appropriate remedy.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
15

--------------------------------------------------------------------------------


 
(j)  Comply with all applicable rules and regulations of the SEC and make
generally available to its securityholders earning statements covering a period
of twelve months (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) for a 12-month period commencing on the
first day of the first fiscal quarter of the Company commencing after the
effective date of a Shelf Registration Statement, which statements shall be made
available no later than 45 days after the end of the 12-month period or 90 days
if the 12-month period coincides with the fiscal year of the Company.
 
(k)  If electronic global certificates for the Registrable Securities are not
then available, cooperate with each Notice Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities
sold or to be sold pursuant to a Shelf Registration Statement, which
certificates shall not bear any restrictive legends, and cause such Registrable
Securities to be in such denominations as are permitted by the Indenture and
registered in such names as such Notice Holder may request in writing at least
two Business Day prior to any sale of such Registrable Securities.
 
(l)  Provide a CUSIP number for all Registrable Securities covered by each Shelf
Registration Statement not later than the effective date of such Shelf
Registration Statement and provide the Trustee and the transfer agent for the
Shares with printed certificates, if required, for the Registrable Securities
that are in a form eligible for deposit with The Depository Trust Company.
 
(m)  Cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority, Inc. (“FINRA”).
 
(n)  Upon (i) the filing of the initial Shelf Registration Statement and (ii)
the effectiveness of the initial Shelf Registration Statement, announce the
same, in each case by release to Reuters Economic Services and Bloomberg
Business News.
 
Section 4. Holder’s Obligations. (a) Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Shelf Registration Statement or to receive
a Prospectus relating thereto, unless such Holder has furnished the Company with
a Notice and Questionnaire as required pursuant to Section 2(e) hereof
(including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as the Company
may from time to time reasonably request. Any sale of any Registrable Securities
by any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its plan of distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its plan of distribution necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading. 
 
ShengdaTech, Inc.
Registration Rights Agreement
 
16

--------------------------------------------------------------------------------


 
(b)  Upon receipt of any Deferral Notice, each Notice Holder agrees not to sell
any Registrable Securities pursuant to any Shelf Registration Statement until
such Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in Section 3(h)(i), or until it is advised in writing by the
Company that the Prospectus may be used.
 
Section 5. Registration Expenses. The Company shall bear all fees and expenses
incurred in connection with the performance by the Company of its obligations
under Sections 2 and 3 of this Agreement whether or not any Shelf Registration
Statement is declared effective. Such fees and expenses shall include, without
limitation, (i) all registration and filing fees including, without limitation,
fees and expenses (x) with respect to filings required to be made with the FINRA
and (y) related to compliance with federal and state securities or Blue Sky
laws, if any (including, without limitation, reasonable fees and disbursements
of the Special Counsel in connection with Blue Sky qualifications of the
Registrable Securities under the laws of such jurisdictions as Notice Holders of
a majority of the Registrable Securities being sold pursuant to a Shelf
Registration Statement may designate), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
in a form eligible for deposit with The Depository Trust Company), (iii)
duplication expenses relating to copies of any Shelf Registration Statement or
Prospectus delivered to any Holders hereunder, (iv) fees and disbursements of
counsel for the Company in connection with any Shelf Registration Statement, (v)
reasonable fees and disbursements of the Trustee and its counsel and of the
registrar and transfer agent for the Shares, (vi) Securities Act liability
insurance obtained by the Company in its sole discretion and (vii) the fees and
disbursements of Special Counsel the selection of which shall be reasonably
agreed by the Company. In addition, the Company shall pay the internal expenses
of the Company (including, without limitation, all salaries and expenses of
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
by the Company of the Registrable Securities on any securities exchange on which
similar securities of the Company are then listed and the fees and expenses of
any person, including special experts, retained by the Company. Notwithstanding
the provisions of this Section 5, each seller of Registrable Securities shall
pay any broker’s commission, agency fee or underwriter’s discount or commission
in connection with the sale of the Registrable Securities under a Shelf
Registration Statement.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
17

--------------------------------------------------------------------------------


 
Section 6. Indemnification and Contribution. 
 
(a)  The Company agrees to indemnify and hold harmless each Initial Purchaser,
each Notice Holder, each person, if any, who controls any Initial Purchaser or
Notice Holder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser or
Notice Holder within the meaning of Rule 405 under the Securities Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in any Shelf
Registration Statement or any amendment thereof, any preliminary prospectus or
any Prospectus (as amended or supplemented if the Company shall have furnished
any amendments or supplements thereto) or any Issuer Free Writing Prospectus
prepared by it or authorized by it in writing for use by such Notice Holder (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto), caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Initial Purchaser or Notice Holder furnished to the Company in writing by, or on
behalf of, such Initial Purchaser or Notice Holder expressly for use therein;
provided that the foregoing indemnity shall not inure to the benefit of any
Notice Holder (or to the benefit of any person controlling such Notice Holder)
from whom the person asserting such losses, claims or liabilities purchased the
Registrable Securities, if a copy of the Prospectus or the Issuer Free Writing
Prospectus (both as then amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) was not sent or given by or on
behalf of such Notice Holder to such person, if required by law so to have been
delivered at or prior to the written confirmation of the sale of the Registrable
Securities to such person, and if the Prospectus or the Issuer Free Writing
Prospectus (both as so amended or supplemented) would have cured the defect
giving rise to such losses, claims, damages or liabilities, unless such failure
is the result of noncompliance by the Company with Section 2(b) hereof; provided
further that no Initial Purchaser or Holder shall be entitled to this indemnity
to the extent, and only to the extent, such loss, damage, expense, liability,
claim or action arises out of a disposition, pursuant to a Shelf Registration
Statement, of Registrable Securities by such Initial Purchaser or Holder during
a Deferral Period, provided such Initial Purchaser or Holder received, prior to
such disposition, a Deferral Notice with respect to such Deferral Period.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
18

--------------------------------------------------------------------------------


 
(b)  Each Notice Holder agrees severally and not jointly to indemnify and hold
harmless the Company and its directors, its officers who sign any Shelf
Registration Statement and each person, if any, who controls the Company (within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act) or any other Notice Holder, to the same extent as the foregoing
indemnity from the Company to such Notice Holder, but only with reference to
information relating to such Notice Holder furnished to the Company in writing
by or on behalf of such Notice Holder expressly for use in such Shelf
Registration Statement, Prospectus or Issuer Free Writing Prospectus or
amendment or supplement thereto. In no event shall the liability of any Notice
Holder hereunder be greater in amount than the dollar amount of the proceeds
received by such Notice Holder upon the sale of the Registrable Securities
pursuant to the Shelf Registration Statement giving rise to such indemnification
obligation.
 
(c)  In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 6(a) or 6(b) hereof, such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party, unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by, in the case of parties indemnified pursuant to Section
6(a), the Holders of a majority (with Holders of Securities deemed to be the
Holders, for purposes of determining such majority, of the number of shares of
Underlying Securities into which such Securities are or would be convertible as
of the date on which such designation is made) of the Registrable Securities
covered by the Shelf Registration Statement held by Holders that are indemnified
parties pursuant to Section 6(a) and, in the case of parties indemnified
pursuant to Section 6(b), the Company. The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement. Notwithstanding the foregoing sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement and (iii) such
indemnified party shall have given such indemnifying party at least thirty 30
days’ prior notice of its intention to settle. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
19

--------------------------------------------------------------------------------


 
(d)  To the extent that the indemnification provided for in Section 6(a) or 6(b)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party or parties on the
other hand or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company shall be deemed to be equal to the total net proceeds
from the initial placement pursuant to the Purchase Agreement (before deducting
expenses) of the Registrable Securities to which such losses, claims, damages or
liabilities relate. The relative benefits received by any Holder shall be deemed
to be equal to the net proceeds from the sale of Registrable Securities sold by
such Holder. The relative fault of the Holders or the Initial Purchaser on the
one hand and the Company on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Holders or the Initial Purchaser or by the Company,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Holders’
respective obligations to contribute pursuant to this Section 6(d) are several
in proportion to the respective number of Registrable Securities they have sold
pursuant to a Shelf Registration Statement, and not joint.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
20

--------------------------------------------------------------------------------


 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the immediately preceding paragraph shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding this
Section 6(d), no indemnifying party that is a selling Holder shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities sold by it and distributed to the public were
offered to the public exceeds the amount of any damages that such indemnifying
party has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
(e)  The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to an indemnified
party at law or in equity, hereunder, under the Purchase Agreement or otherwise.
 
(f)  The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
Initial Purchaser, any person controlling any Holder or Initial Purchaser or any
affiliate of any Holder or Initial Purchaser or by or on behalf of the Company,
its officers or directors or any person controlling the Company and (iii) the
sale of any Registrable Securities by any Holder.
 
Section 7. Information Requirements. The Company covenants that, if at any time
before the end of the Effectiveness Period, the Company is not subject to the
reporting requirements of the Exchange Act, it will cooperate with any Holder
and take such further reasonable action as any Holder may reasonably request in
writing (including, without limitation, making such reasonable representations
as any such Holder may reasonably request), all to the extent required from time
to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 and Rule 144A under the Securities Act and customarily
taken in connection with sales pursuant to such exemptions. Upon the written
request of any Holder, the Company shall deliver to such Holder a written
statement as to whether it has duly filed all reports required to be filed by it
under Section 13 or 15(d) the Exchange Act during the preceding 12 months,
unless such a statement has been included in the Company’s most recent report
filed pursuant to Section 13 or Section 15(d) of Exchange Act. Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Company
to register any of its securities (other than the Shares) under the Exchange
Act.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
21

--------------------------------------------------------------------------------


 
Section 8. Miscellaneous. 
 
(a)  No Conflicting Agreements. The Company is not, as of the date hereof, a
party to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to its securities that conflicts with the rights granted
to the Holders in this Agreement. The Company represents and warrants that the
rights granted to the Holders hereunder do not in any way conflict with the
rights granted to the holders of the Company’s securities under any other
agreements.
 
(b)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of a majority of
the then outstanding Underlying Securities constituting Registrable Securities
(with Holders of Securities deemed to be the Holders, for purposes of this
Section, of the number of outstanding shares of Underlying Securities into which
such Securities are or would be convertible as of the date on which such consent
is requested). Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders whose securities are being sold pursuant to a Shelf
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Securities being sold by such Holders pursuant to such Shelf
Registration Statement; provided that the provisions of this sentence may not be
amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence. Notwithstanding the foregoing sentence, this
Agreement may be amended by written agreement signed by the Company and the
Initial Purchasers, without the consent of the Holders of Registrable
Securities, to cure any ambiguity or to correct or supplement any provision
contained herein that may be defective or inconsistent with any other provision
contained herein, or to make such other provisions in regard to matters or
questions arising under this Agreement that shall not adversely affect the
interests of the Holders of Registrable Securities. Each Holder of Registrable
Securities outstanding at the time of any such amendment, modification,
supplement, waiver or consent or thereafter shall be bound by any such
amendment, modification, supplement, waiver or consent effected pursuant to this
Section 8(b) whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
22

--------------------------------------------------------------------------------


 
(c)  Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by fax, by courier or by
first-class mail, return receipt requested, and shall be deemed given (i) when
made, if made by hand delivery, (ii) upon confirmation, if made by telecopier,
(iii) one Business Day after being deposited with such courier, if made by
overnight courier or (iv) on the date indicated on the notice of receipt, if
made by first-class mail, to the parties as follows:
 
(i)  if to a Holder, at the most current address given by such Holder to the
Company in a Notice and Questionnaire or any amendment thereto;
 
(ii)  if to the Company, to:
 
ShengdaTech, Inc.
Youth Pioneer Park, Tai’an Economic and
Technological Development Zone
Tai’an City, Shangdong Province 271000, PRC
Attention: Xiangzhi Chen
Fax No.: 86-538-856-0687
 
with a copy to:
 
Cadwalader Wickersham & Taft LLP
2301 China Central Place Tower 2, No. 79 Jianguo
Road, Beijing 100025, PRC
Attention: Jiannan Zhang, Esq.
Fax: 86-10-6599-7300
 
(iii)  if to the Initial Purchasers, to:
 
Oppenheimer & Co. Inc.
300 Madison Avenue
New York, New York 10017
Attention: Andrew MacInnes, Managing Director
Head of Equity Capital Markets
Fax: 1-212-667-6140
 
ShengdaTech, Inc.
Registration Rights Agreement
 
23

--------------------------------------------------------------------------------


 
with a copy to:
 
Shearman & Sterling, LLP
12 Floor East Tower, Twin Towers
B-12 Jianguomenwai Dajie
Beijing 100022, People’s Republic of China
Attention: Alan Seem
Fax: (86-10) 6563-6000
 
or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.
 
(d)  Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Initial Purchasers
or subsequent Holders if such subsequent Holders are deemed to be such
affiliates solely by reason of their holdings of such Registrable Securities)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.
 
(e)  Successors and Assigns. Any person who purchases any Registrable Securities
from the Initial Purchasers shall be deemed, for purposes of this Agreement, to
be an assignee of the Initial Purchasers. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the parties
and shall inure to the benefit of and be binding upon each Holder of any
Registrable Securities; provided that nothing herein shall be deemed to permit
any assignment, transfer or other disposition of Registrable Securities in
violation of the terms of the Indenture. If any transferee of any Holder shall
acquire Registrable Securities, in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all of the terms
of this Agreement, and by taking and holding such Registrable Securities, such
person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement and such person shall be
entitled to receive the benefits hereof.
 
(f)  Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be original and all of which taken together shall
constitute one and the same agreement.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
24

--------------------------------------------------------------------------------


 
(g)  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(h)  Submission to Jurisdiction; Appointment of Agent for Service. Each of the
parties hereto irrevocably submits to the non-exclusive jurisdiction of any New
York State or United States Federal court sitting in the borough of Manhattan,
The City of New York (each a “New York Court”) over any suit, action or
proceeding arising out of or relating to this Agreement, the Indenture, the
Securities, the Registration Rights Agreement or the offering of the Securities.
The Company irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding brought in such a court and any claim that any such
suit, action or proceeding brought in such a court has been brought in an
inconvenient forum. To the extent that the Company has or hereafter may acquire
any immunity (on the grounds of sovereignty or otherwise) from the jurisdiction
of any court or from any legal process with respect to itself or its property,
the Company irrevocably waives, to the fullest extent permitted by law, such
immunity in respect of any such suit, action or proceeding. The Company hereby
irrevocably appoints CT Corporation, with offices at 111 Eighth Ave., New York,
New York 10011 as its agent for service of process in any suit, action or
proceeding described in the preceding paragraph and agrees that service of
process in any such suit, action or proceeding may be made upon it at the office
of such agent. The Company waives, to the fullest extent permitted by law, any
other requirements of or objections to personal jurisdiction with respect
thereto. The Company represents and warrants that such agent has agreed to act
as the Company’s agent for service of process, and the Company agrees to take
any and all action, including the filing of any and all documents and
instruments, that may be necessary to continue such appointment in full force
and effect.
 
(i)  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(j)  Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction, it
being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.
 
ShengdaTech, Inc.
Registration Rights Agreement
 
25

--------------------------------------------------------------------------------


 
(k)  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. Except as provided in the
Purchase Agreement, there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Company with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights. No party hereto
shall have any rights, duties or obligations other than those specifically set
forth in this Agreement. In no event will such methods of distribution take the
form of an underwritten offering of the Registrable Securities without the prior
agreement of the Company.
 
(l)  Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Effectiveness Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof and the obligations to
make payments of and provide for additional interest under Section 2(f) hereof
to the extent such additional interest accrues prior to the end of the
Effectiveness Period, each of which shall remain in effect in accordance with
its terms.
 


 
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
 
 

 
ShengdaTech, Inc.
Registration Rights Agreement
 
26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

       
SHENGDATECH, INC.
 
   
   
    By:  
/s/ Xiangzhi Chen
 

--------------------------------------------------------------------------------

Name: Xiangzhi Chen
 
Title: Chief Executive Officer

 
 


 
 
 
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------



 


Confirmed and accepted as of the date first above written, for itself and as the
representative of the several Initial Purchasers:
 
OPPENHEIMER & CO. INC.
 
 
By:
/s/ Andrew MacInnes    
Name: Andrew MacInnes
   
Title: Managing Director
  Head of Equity Capital Markets
 

 
 
 
 
 
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------

